DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
1.	Claims 1-7 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 the prior art of record, taken alone or in combination, fails to teach or fairly suggest: “…an electric drive, wherein the motor vehicle has an HV primary energy storage device to supply energy to the electric drive, wherein the motor vehicle has at least one predetermined mounting area, which is formed such that an HV energy storage exchanger can be mounted in the mounting area and the motor vehicle is formed with an exchange opening through which the HV energy storage exchanger can be placed in the mounting area and through which the HV energy storage exchanger mounted in the mounting area can be removed from the motor vehicle, wherein the HV energy storage exchanger has an integrated converter device, which is designed to convert a total voltage provided by the HV energy storage exchanger into a definable output voltage, which can be provided at an output of the HV energy storage exchanger, wherein the HV energy storage exchanger has a bypass circuit, by means of which the converter device can be bypassed such that the total voltage provided by the HV energy storage exchanger is provided at the output of the HV energy storage exchanger when the converter device is bypassed.”
Claims 2-7 are dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836